1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   MONICO ARANZUBIA,                                 )   Case No.: 1:19-cv-01569-JLT (HC)
                                                       )
12                   Petitioner,                       )   ORDER DIRECTING CLERK OF COURT TO
                                                       )   ASSIGN DISTRICT JUDGE
13          v.                                         )
                                                       )   FINDINGS AND RECOMMENDATION TO
14   STEVEN MERLAK, et al.,
                                                       )   DENY MOTION TO PROCEED IN FORMA
15                   Respondents.                      )   PAUPERIS (Doc. No. 2)
                                                       )
16                                                     )

17          On November 4, 2019, Petitioner filed a petition for writ of habeas corpus along with an

18   application to proceed in forma pauperis. Examination of his application to proceed in forma pauperis

19   and his trust account statement reveals that Petitioner is able to afford the costs of this action.

20   Specifically, in the six months prior to filing, Petitioner has had average monthly deposits of $137.87

21   to his account, and his current balance is $85.27. Accordingly, Petitioner’s motion to proceed in forma

22   pauperis should be denied. See 28 U.S.C. § 1915. Therefore, the Court RECOMMENDS the

23   following:

24          1. Petitioner’s motion to proceed in forma pauperis (Doc. No. 2) be DENIED; and

25          2. Petitioner be required to pay the $5.00 filing fee within thirty days of the Court’s order

26                adopting these Findings and Recommendations.

27          These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local

                                                           1
1    Rules of Practice for the United States District Court, Eastern District of California. Within twenty-

2    one days after being served with these findings and recommendations, Plaintiff may file written

3    objections with the Court. Such a document should be captioned “Objections to Magistrate Judge’s

4    Findings and Recommendations.” Plaintiff is advised that failure to file objections within the

5    specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d

6    1153 (9th Cir. 1991).

7
8    IT IS SO ORDERED.

9       Dated:     November 5, 2019                            /s/ Jennifer L. Thurston
10                                                     UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
